DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 


Claim Rejections - 35 USC § 103
2.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

3.	Claims 1-5, 7, 9-16, 18 and 20-22 are rejected under 35 U.S.C. 103 as being unpatentable over Lara (US 4747317 A) in view of Ignagni (US 6170344 B1).
	Regarding claim 1 and 12, Lara discloses a method, and a system for practicing the method, to enhance pipeline trajectory reconstruction (Abstract) using pipeline junctions (i.e., joint between pipe sections, see col. 7, lines 57-63), comprising: collecting sensor data from an inertial sensor (Note, with a broad interpretation to the claim, the combination of sensor units including 52, 70, 72, 90, 92 and 94 arranged within the enclosure 46 as shown in Fig. 4 reads on “an inertial sensor”; see col. 3, lines 8-17; col. 8, line 59 – col. 9, line 31) onboard a Pipeline Inspection Gauge (PIG 12) device (col. 6, lines 28-44; col. 6, line 59 – col. 9, line 19); detecting a pattern (e.g., a magnetic anomaly in the pipeline such as provided by girth welds between pipeline sections) in the sensor data (Note, the magnetic anomaly is produced from the 
	Lara does not mention explicitly: wherein said filter is an Extended Kalman Filter (EKF); wherein said inertial sensor is a MEMS inertial sensor.
	Ignagni discloses a pipeline distortion monitoring method and system, comprising: collecting sensor data (col. 2, lines 53-55) from an inertial sensor (IMU 2 in Fig. 1) onboard a PIG device (1 in Fig. 1); applying orientation updates by selectively applying an Kalman Filter to sensor data generated by the inertial sensor to aid in correcting the signals (col. 2, line 66 – col. 3, line 10).
Since Lara and Ignagni are in the same field of endeavor (e.g., determining the attitude and velocity of the pig more accurately), it would have been obvious to one ordinary skill in the art before the effective filing date of the claimed invention to substitute Ignagni’s Kalman Filter for Lara’s filter to perform the orientation correction and updates, such that all information is blended (i.e., integrated) in an optimal fashion, and is closely related to the more familiar concept of recursive least-squares estimation thus producing more robust and accurate results (Ignagni, col. 4, lines 57-64; col. 5, lines 11-14).
The combination of Lara and Ignagni is silent on: said Kalman Filter is an Extended Kalman Filter (EKF). However, the examiner takes official notice that EKF is well known in the art. It would have been obvious to one ordinary skill in the art to apply 
The combination of Lara and Ignagni is not clear: wherein the inertial sensor (or, inertial measurement unit) is in the form of a Micro-Electro-Mechanical System (MEMS) device. However, the examiner takes official notice that an inertial measurement unit implemented as a Micro-Electro-Mechanical System (MEMS) device is well known in the art. It would have been obvious to one ordinary skill in the art to apply, as an intended use, such a well-known MEMS IMU to the combination of Lara and Ignagni in order to make the inertial sensor more cost-effective. The mere application of a known technique to a specific instance by those skilled in the art would have been obvious.
Regarding claims 2 and 13, Lara discloses: wherein the PIG is further configured to identify bending and straight segments of the pipeline (col. 11, line 63 – col. 12, line 2; col. 12, lines 38-42).
	Regarding claims 3, 4, 14 and 15, Lara discloses: wherein identifying the bend further comprises determining an angular rate of motion of the PIG device along a plurality of non-parallel axes, wherein determining the angular rate of motion comprises collecting information from a gyroscopic sensor device (col. 6, line 63 – col. 7, line 2). 
	Regarding claims 5 and 16, Lara discloses: wherein the determination of the position of the PIG device is updated (or corrected) in response to the identified bend (col. 7, line 31 – col. 8, line 58).

Regarding claims 9, 10, 20 and 21, Lara discloses: wherein collecting the sensor data further comprises collecting gyroscopic data from a plurality of gyroscopic sensors in the IMU (col. 6, lines 28-44)-20-; wherein collecting the sensor data further comprises collecting acceleration data from a plurality of accelerometers in the IMU (col. 6, lines 28-44). 
Lara does not mention explicitly: said plurality of gyroscopic sensors are a plurality of MEMS gyroscopic sensors; said plurality of accelerometers are a plurality of MEMS accelerometers.
However, the examiner takes official notice that MEMS gyroscopic sensors and MEMS accelerometers are well known in the art. It would have been obvious to one ordinary skill in the art to apply, as an intended use, such well-known MEMS gyroscopic sensors and MEMS accelerometers to the combination of Lara and Ignagni in order to make the inertial sensors more cost-effective. The mere application of a known technique to a specific instance by those skilled in the art would have been obvious.
Regarding claims 11 and 22, Lara discloses: wherein collecting the sensor data further comprises collecting rate of travel information from an odometer sensor (col. 7, lines 54-57).


Response to Arguments
4.	Applicant's arguments received 07/12/2021 have been considered but they are not persuasive.
	Applicant argues that “Lara in view of Ignagni fail to disclose, teach, or suggest at least “detecting a pattern in the sensor data using a processing device configured to receive the sensor data from the MEMS inertial sensor, the pattern being indicative of a junction characteristic in the pipeline” as recited in independent claim 1, and similarly recited in independent claim 12. … Lara discloses detecting girth welds on the basis of leveraging known indicators and/or spacing in conjunction with sensors which detect magnetic anomalies in contrast to the claimed invention which rather detects patterns in sensor data obtained from inertial sensors.” The examiner respectfully disagrees.
The examiner reminds to the Applicant that during patent examination, the pending claims must be given the broadest reasonable interpretation consistent with the specification. Although the claims are interpreted in light of the specification, limitations from the specification are not read into the claims.  See In re Van Geuns, 988 F.2d 1181, 26 USPQ2d 1057 (Fed. Cir. 1993). 
With these principles in mind, the examiner asserts that the combination of Lara and Ignagni does teach or renders obvious the invention recited in claims 1 and 12 of the present application including the limitation in question. Specifically, the examiner gives a broad interpretation to the term “an inertial sensor”: a specific type of sensor that measures angular rate, force and sometimes magnetic field. ... In common usage, the term “IMU” may be used to refer to the combination of the sensor and sensor fusion software. The examiner considers that with such a broad interpretation to the claim, the 
Furthermore, the examiner maintains that Lara does teach explicitly the detected magnetic anomalies, including patterns indicative of a junction characteristic in the pipeline, are indeed derived from the data collected from said inertial sensor. In particular, Lara teaches expressly the magnetic anomaly is detected by the magnetic anomaly sensor coupled to the accelerometers and other components of said “inertial sensor”; see col. 3, lines 24-35; col. 7, lines 60-63; col. 9, lines 24-31) and derived from the sensor data that are collected by the processing device (see Lara, col. 3, lines 31-35; col. 7, lines 54-63; col. 9, lines 9-14; col. 9, lines 27-31). Applicant’s argument in this regard is therefore not persuasive.
The rest of the Applicant’s arguments are reliant upon the issues discussed above, and are deemed to be non-persuasive as well for the reasons provided above. Accordingly, the rejection is maintained.

Conclusion
5.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
	Any inquiry concerning this communication or earlier communications from the examiner should be directed to XIUQIN SUN whose telephone number is (571)272-2280.  The examiner can normally be reached on 9:30am-6:00pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, John Breene can be reached on (571) 272-4107.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 





/X.S/Examiner, Art Unit 2862          

/TOAN M LE/Primary Examiner, Art Unit 2864